DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 03/24/2022. Claim 5 has been cancelled. Claims 1-4, 6 and 7 have been amended. Currently, claims 1-4 and 6-15 are pending. This action is made FINAL.

Information Disclosure Statement
	The information disclosure statement submitted on 12/29/2021 and 06/30/2022 have been considered by the Examiner and made of record in the application file.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claim 1 have been considered but are moot in view of the new ground(s) of rejection. 
	Note: Amended claim 1 includes some of the limitations from now-cancelled claim 5 (previously objected) but fails to include all of the limitations of the base claim (i.e. adjust a frequency feature of the antenna, based on the position in which the signal is reflected is a switching module connected to the antenna) and any intervening claims (i.e. claim 3).



Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20130178175 A1) in view of Wray et al. (US 5507014 A).
Consider claim 1, Kato discloses an electronic device (read as the wireless communication apparatus 100, figure 1, par [0058]) comprising: 
a transmission amplifier; an antenna; a circulator disposed between the transmission amplifier and the antenna (read as PA 2, the antenna, circulator 12, figure 1, par [0058]);
a communication module connected to the circulator to identify a signal received via the antenna; and a processor, wherein the processor is configured to: identify the signal through the communication module (read as, for example, the reflected wave detection circuit 15 and arithmetic circuit 16 for coupling to the circulator 12 for detecting and processing the reflected wave, figure 1, par [0076], [0080] and [0088]); and 
adjust a frequency feature of the antenna based at least in part on a determination that the signal is a signal reflected from the antenna (read the various corrections relating to various frequency in figures 2, 9 and 11 based on the calculation of the arithmetic circuit 16 on detected reflected wave, figures 1, 2, 9, 11, par [0088], [0090], [0094], [0187] and [0196]).
However, Kato discloses the claimed invention above but does not specifically disclose a switching module connected to the antenna; and reset the transmission amplifier or the switching module to adjust a feature of the antenna based at least in part on a determination that the signal is a signal reflected from the switching module.
Nonetheless, in related art, Wray discloses a similar radio transmitter, comprising antenna switch 16 between circulator 15 and antenna 17, and when antenna switch 16 is closed to the antenna, the training sequence transmitted from the power amplifier 12 is reflected back from the antenna switch 16 to the circulator 15 from which it passes to the load 18; and adjusting the phase and then the gain in the linearizer 10 based on the reflected signal so for maximum efficiency of operation, by increasing the gain until the amplifier enters the "clip " mode, col. 3 with lines 25-52.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wray into the teachings of Kato to take into consideration of any circuit elements that would reflect the signal for more accurate calculation in arithmetic circuit 16.
Consider claim 2, as applied to claim 1 above, Kato, as modified by Wray, discloses wherein the processor is configured to determine whether the signal is a signal reflected from the antenna, based on at least one of a frequency, an amplitude, or a phase of the signal (read as, for example, the level of the reflected wage and the phase of the reflected wave, figures 5 and 6, par [0079]-[0082], [0088], [0121] and [0126]).
Consider claim 3, as applied to claim 1 above, Kato, as modified by Wray, discloses wherein the processor is configured to: identify a position in which the signal is reflected, based on the phase of the signal; and adjust a frequency feature of the antenna based on the position in which the signal is reflected (read as, for example, the correction value determination circuit 18 determines a correction value for correcting the variation in the level of the reflected wave corresponding to the load phase generated due to the ripple characteristics of the circuits on the transmission path (i.e. filter/duplexer 3), and the correction information generation circuit 1A associates the calculated correction value with the frequency set in S1, the phase of the reflected wave detected in S4, and the load return loss, and stores the correction value in the storage device 13 as the correction information (S8), figures 4-6, par [0097], [0116], [0121] and [0126]).
Consider claim 4, as applied to claim 1 above, Kato, as modified by Wray, discloses wherein the processor is configured to: determine based on the frequency of the signal whether the signal is associated with a transmission signal output through the transmission amplifier; and identify the position in which the signal is reflected, based on that the signal is associated with the transmission signal (read as, for example, the correction value determination circuit 18 determines a correction value for correcting the variation in the level of the reflected wave corresponding to the load phase generated due to the ripple characteristics of the circuits on the transmission path (i.e. filter/duplexer 3), and the correction information generation circuit 1A associates the calculated correction value with the frequency set in S1, the phase of the reflected wave detected in S4, and the load return loss, and stores the correction value in the storage device 13 as the correction information (S8), figures 4-6, par [0097], [0116], [0121] and [0126]).
Consider claim 6, as applied to claim 1 above, Kato, as modified by Wray, discloses wherein the processor is configured to tune a reflection feature value of the antenna to adjust a frequency feature of the antenna, based on that the position in which the signal is reflected is an antenna (read as, for example, the correction value determination circuit 18 determines a correction value for correcting the variation in the level of the reflected wave corresponding to the load phase generated due to the ripple characteristics of the circuits on the transmission path (i.e. filter/duplexer 3), and the correction information generation circuit 1A associates the calculated correction value with the frequency set in S1, the phase of the reflected wave detected in S4, and the load return loss, and stores the correction value in the storage device 13 as the correction information (S8), figures 4-6, par [0097], [0116], [0121] and [0126]).

	
Allowable Subject Matter
Claims 7-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 7-15 are allowed for the reasons indicated in the remark dated 03/24/2022.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645